IA115th CONGRESS1st SessionH. J. RES. 82IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Westerman (for himself, Mr. Pearce, Mr. Gosar, and Mr. Cramer) submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Bureau of Land Management relating to Onshore Oil and Gas Operations; Federal and Indian Oil and Gas Leases; Measurement of Oil. 
That Congress disapproves the rule submitted by the Bureau of Land Management relating to Onshore Oil and Gas Operations; Federal and Indian Oil and Gas Leases; Measurement of Oil (81 Fed. Reg. 81462 (November 17, 2016)), and such rule shall have no force or effect. 